Champlin, J.
The complainant filed her bill for divorce on the ground of extreme cruelty.
We have examined the record and, giving to the testimony its full weight and significance, we are unable to satisfy ourselves that a divorce ought to be decreed in this case. Mutual forbearance would have obviated the differences which appear to have arisen between the parties. There is no reason why they should not reconcile themselves to each other; and while neither party is entirely free from blame, no sufficient cause has been shown to exist which will justify us in granting a decree for divorce.
The bill must be dismissed without costs against complainant. But, under the circumstances, an allowance is made to complainant’s solicitor of fifty dollars as expenses in this Court, and an order will be entered here that defendant pay the same to such solicitor in thirty days after service on him of a certified copy thereof.
The other Justices concurred.